DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (7,506,944) in view of Heiles et al. (6,367,918).

Regarding claim 1, Umeda teaches a recording device, comprising: 
a recording unit (fig. 4, item 38/39) including a recording head (fig. 4, item 39) configured to eject liquid onto a medium to perform recording thereon (col. 6, lines 5-17) and a carriage (fig. 4, item 38) configured to support the recording head and move in a first direction and a second direction which is an opposite direction to the first direction (col. 6, lines 18-29); 
a transport unit (fig. 11, item 71) configured to transport the medium in a transport direction intersecting the first direction or the second direction (see fig. 4); 
a mounting portion (fig. 4, item 6) that is provided downstream of the recording unit in the transport direction (see fig. 4) and to which a liquid accommodating unit (fig. 4, item 40), in which the liquid to be supplied to the recording unit is accommodated, is mounted (see fig. 4); and 
at least one tube (fig. 4, item 41) having flexibility and including a fixed end (fig. 4, end of tube 41 fixed to item 40) fixed at a position downstream of the mounting portion in a liquid supply direction (fig. 4, note that liquid is supplied from tanks 40 to carriage 39) and a movable end (fig. 4, end of tube 41 attached to carriage 38) configured to move relative to the fixed end in the scanning direction (see fig. 4), the movable end being coupled to the recording unit (see fig. 4), wherein the at least one tube extends from the movable end in the first direction and extends to the fixed end after being folded back in the second direction (see fig. 4), the recording unit is configured to move to a recording region (fig. 4, region at which unit is shown) where recording onto the medium is performed and to a retracting region (fig. 4, region on either side of recording region where unit is either maintained or reversed) that is outside the recording region in the first direction, the transport unit includes (see fig. 4): 
a transport roller (fig. 4, item 60) configured to rotate to impart a transport force to the medium (col. 11, lines 27-39); and 
a rotation detector (col. 11, lines 20-26, rotary encoder/disk) including a rotary scale (col. 11, lines 20-26, rotary disk) attached to an edge end of the transport roller in the first direction, and a sensor (col. 11, lines 20-26, rotary encoder)configured to detect rotation of the transport roller with the rotary scale serving as a detection object (col. 11, lines 20-26).
Umeda does not explicitly teach when the recording unit is in the retracting region, an edge end of a fold-back portion of the at least one tube overlaps, at a position in the first direction, the rotation detector. Looking to Umeda’s figures 3, 4, Umeda teaches a rotation detector attached to an end of feed roller 60 on a side of fold-back portion of tube 41, i.e., both the rotation detector and fold-back portion of tube are located at the bottom of the illustration of figure 4. As can be seen in figure 3, feed roller 60 is approximately one third of the way between rail 43a and rail 43b in the medium transport direction. Applying this placement to figure 4, the unshown feed roller would be placed approximately where number 38 is in the transport direction. Thus, even though the shown relation between the fold-back portion and the rotation detector is not all shown in one illustration, it can be readily ascertained from the figures that the claimed spatial relation is met.
Further, according to MPEP 2144.04, a rearrangement of parts is not patentable unless if modifies the operation of the prior art device in a patentable way. Here, the claim requires the fold-back portion to be located in one way in relation to the rotation detector, but arrangement does not modify the operation of Umeda’s device in any way. That is, the claimed recording unit, tubes and rotation detector all function in the same way as they do in all the prior art. 
Umeda does not teach a support tube protruding upwardly from an upper side of the carriage; a joint member configured to connect the moveable end to the carriage; the joint member being disposed on a second direction side with regard to the support tube, and wherein the movable end is connected to the carriage via the joint member at a position upstream of the support tube in the transport direction. Heiles teaches this (Heiles, see figs. 1, 7, 8, Note support tube 132, joint member 46 connecting movable end 44 to carriage 110 at a position upstream of the support tube at a second direction side. Note that “a second end direction side” has not been defined in any way, and so even if Heiles did not teach the intended arrangement, the second direction side could be any side). It would have been obvious to one of ordinary skill in the art at the time of invention to use the joint member disclosed by Heiles to attach the movable end of the tube disclosed by Umeda to the carriage in the manner disclosed by Heiles because doing so would amount to combining prior art arrangements according to known methods to obtain predictable results. 

Regarding claim 2, Umeda in view of Heiles teaches the recording device according to claim 1, wherein a center portion of the carriage is located, in the transport direction, between a first coupling position, which is a position of the movable end where the at least one tube is coupled to the carriage, and a second coupling position, which is a position of the fixed end of the at least one tube (Heiles, see figs. 1, 7, 8). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Heiles as applied to claim 2 above, and further in view of Shibata et al. (6,557,987).
 	Regarding claim 3, Umeda in view of Heiles teaches the recording device according to claim 2. Umeda in view of Heiles does not teach a control board. Shibata teaches
a control board (Shibata, fig. 1, unlabeled item to which cable 44 is coupled) configured to control the recording head (Shibata, see fig. 1, item 40); and 
a cable (Shibata, fig. 1, item 44) configured to couple the recording head and the control board, wherein in the transport direction, the control board is provided on an opposite side of a movement path of the carriage from the mounting portion (Shibata, see fig. 1, note that, as defined above, the limitation is met), and the cable extends from the recording unit in the second direction and is coupled to the control board after being folded back in the first direction (Shibata, see fig. 1, Note that when the carriage 24 is closest to the control board in the second direction, the cable 44 necessarily folds in a number of directions including the first direction). It would have been obvious to one of ordinary skill in the art at the time of invention to add the control board disclosed by Shibata to the device disclosed by Umeda in view of Heiles because doing so would amount to combining prior art elements according to known methods to yield predictable results.
 	Regarding claim 4, Umeda in view of Heiles and Shibata teaches the recording device according to claim 3, wherein a third coupling position, which is a position where the cable is coupled to the carriage, is located at a same side of a center portion of the carriage as the first coupling position in the transport direction (Shibata, see fig. 1, Note that the connecting points of the cable 44 and the tube 20 with the carriage 24 are both upstream of the center point of the carriage in the transport direction).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Heiles as applied to claim 1 above, and further in view of Kumagai et al. (2008/0111869).
 	Regarding claim 5, Umeda in view of Heiles teaches the recording device according to claim 1. Umeda in view of Heiles does not teach a band-like thin plate made of metal, the band-like thin plate being configured to support a movable unit used to form a fold back portion of the at least one tube. Kumagai teaches this (Kumagai, [0041], fig. 3, item 28). It would have been obvious to add a band-like thin plate of the type disclosed by Umeda to the tubes disclosed by Umeda in view of Heiles because doing so would help to stabilize the tubes upon reciprocation, thereby ensuring predictable movement of the tubes and preventing interference of the tubes with the movement of the carriage. 	Regarding claim 6, Umeda in view of Heiles and Kumagai teaches the recording device according to claim 5, comprising a clamp member (Kumagai, fig. 2, item 30) configured to clamp the band-like thin plate (Kumagai, fig. 3, item 28) and the at least one tube (Kumagi, fig. 3, item 27), which are in a state of being spaced apart (Kumagai, see fig. 3). 	Regarding claim 7, Umeda in view of Heiles and Kumagai teaches the recording device according to claim 6, comprising a support portion including a face that intersects the transport direction and at which the fixed end of the at least one tube is supported, and extending in the scanning direction, wherein the face of the support portion is provided with an abutting portion at a site against which the band-like thin plate abuts and the clamp member does not abut (Kumagai, see fig. 5).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view Heiles as applied to claim 1 above, and further in view of Igarashi et al. (2006/0071965).

Regarding claims 8 and 9, Umeda in view of Heiles teaches the recording device according to claim 1, comprising a carriage motor configured to move the carriage in the first direction and the second direction (Umeda, fig. 11, item 73). Umeda in view of Heiles does not teach wherein, when the recording unit is in the retracting region, the edge end of the fold-back portion of the at least one tube overlaps, at a position in the first direction, the carriage motor and the carriage motor overlaps the rotation detector in the first direction. Igarashi teaches a carriage motor located above a feed motor, which itself is attached to a rotary encoder (Igarashi, [0171], see fig. 1, Note carriage motor 35 located above feed motor 22, and note that feed motor is attached to a rotary encoder). It would have been obvious to one of skill in the art at the time of invention to arrange the carriage motor and feed motor/rotary encoder in the configuration disclosed by Igarashi in the device disclosed by Umeda in view of Heiles because doing so would amount to applying a known arrangement to a known device to yield predictable results. In other words, because Umeda in view of Heiles does not detail exactly how its motors and rotary encoder are arranged, it would have been obvious to look for a disclosure such as Igarashi to teach a proper arrangement for those known prior art components. 
Upon combination of the arrangement of Igarashi with the device of Umeda in view of Heiles, the resultant device would have fold-back portion overlapping both the carriage motor and the rotary encoder of the device. Further, citation to MPEP 2144.04 as in the rejection of claim 1 is here also applied. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853